Citation Nr: 1705356	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The appellant contends that her deceased spouse served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces, between 1942 and 1947, and that his death was related to such service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 denial by the VA Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim to reopen the issue of her entitlement to VA death benefits.

In a September 2014 decision, the Board reopened and remanded the merits of the appellant's claim for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Agency of Original Jurisdiction denied the claim in a June 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The service department has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.





CONCLUSION OF LAW

The appellant's spouse did not have the requisite service to render her basically eligible for VA death benefits.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.10, 3.40, 3.41, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the appellant's entitlement to VA death benefits, as set forth below, the law is dispositive.  Consequently the VCAA notice provisions are not applicable.

With respect to VA's duty to assist, multiple attempts to verify service have been made to the National Personnel Records Center (NPRC).  In addition, the appellant is aware that she could submit evidence and in fact did submit evidence.

The Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, 27 Vet. App. 95 (2014) in which the Court held that the NPRC, as an agency of the National Archives and Records Administration (NARA), did not constitute a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court held that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that section 3.203 required verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.

In September 2014, the Board remanded the matter for compliance with Tagupa.  The record shows that the AOJ submitted an information request to the NPRC/NARA.  Responses were received in August 2015 and June 2016, which indicate that the NPRC/NARA was able to identify responsive records supporting the Department of the Army's negative service certification, which was originally rendered in March 1989.  The Board recognizes that an information request was not sent directly to the Department of the Army, as instructed in the September 2014 Remand prompted by Tagupa.  However, the AOJ has associated with the claims file a newly executed January 2016 Memorandum of Agreement (MOA) between the NARA and the Department of the Army for the NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army.  The MOA explains that all pertinent Department of the Army records were forwarded to the NPRC/NARA for purposes of such verification, and that the Army no longer maintains documents that would allow a separate search for service verification.  The new MOA supersedes the 1998 MOA upon which the Court based its holding in Tagupa and now clarifies that the Department of the Army has in fact delegated its authority to NARA to respond regarding the U.S. Army determinations.  

Under these circumstances, the Board finds that any additional requests to the Department of the Army are unnecessary and likely to be futile given the January 2016 MOA affirming the arrangement between these agencies.  38 C.F.R. § 3.159(c)(2)(2016).  Moreover, the March 1989 negative response, referenced by the NPRC/NARA, was provided by the U.S. Department of the Army Reserve Personnel Center.  It was this original service department finding, which was corroborated by the NPRC/NARA in August 2015 and June 2016.  Thus, on review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the Board's directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where there was substantial compliance with Board's remand instructions).


II. Analysis

In the instant case, the appellant seeks entitlement to VA death benefits, asserting that her spouse's death was related to his service with the organized guerilla forces of the Government of the Commonwealth of the Philippines in the service of the United States Armed Forces.

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity (DIC) benefits or other death benefits.  38 U.S.C.A §§ 1310 (West 2014).  In order to qualify for such benefits, "the party upon whose service the claimant predicates the claim . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes.  These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions:  (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.4, certification of service is a prerogative of the service department, and VA has no authority to amend or change their decision.  The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, in a March 1989 response to the AOJ's information request, the U.S. Army Reserve Personnel Center certified that the appellant's spouse "has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."

The claims file does include an ARGNR2 (Certification from the Armed Forces of the Philippines) dated October 1999, which indicates that the appellant's spouse served as a guerilla with the 103rd Squadron (206 Squadron) (F-23).  Although this document was not issued by the service department for purposes of section 3.203(a), in September 2006, VA forwarded a copy of the ARGNR2 to the NPRC and further advised that the name of the appellant's spouse "is not listed in the Reconstructed Recognized Guerilla Roster (RRGR) maintained by VARO Manila."  Later that month, NPRC responded that the evidence submitted was insufficient to warrant a change in the prior March 1989 certification from the service department.

Pursuant to the September 2014 Board Remand, an additional request was submitted, as described above.  In letters dated August 2015 and June 2016, the NPRC/NARA reported that they had been able to identify responsive records supporting the Department of the Army's previous negative certification.  Specifically, the NPRC/NARA was able to obtain the appellant's spouse's AGO Form 23 (Affidavit for Philippine Army Personnel), which listed him as a member of 103rd Squadron and the 206th Squadron of the Luzon Guerilla Army Forces (LGAF) as the unit of assignment.  However, a search of the archives through six rosters pertaining to the 103rd and 206th Squadron LGAF was performed, which yielded negative results.  Additionally, the NPRC/NARA found that the AGO Form 23 possibly appears to list B Company, 103rd Battalion LGAF as the unit of the appellant's spouse, but that a search of the entire 103rd Battalion LGAF roster was performed with negative results.

In view of the foregoing, the Board finds that the record reflects that the service department has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Despite the additional evidentiary development, no change in the original negative certification was warranted.  Accordingly, the Board finds that the appellant's spouse lacked the requisite service to establish status as a 'veteran' and render her basically eligible for VA benefits.

In reaching this decision, the Board has considered the appellant's written statements and contentions regarding the nature of her spouse's service; however, the finding of the service department is binding and conclusive upon the Board.  Spence, 13 Vet. App. at 380; Venturella, 11 Vet. App. at 341; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532.

In view of the foregoing, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the service of the appellant's spouse does not meet the criteria described, the appellant does not meet the basic eligibility requirements for VA death benefits.  Therefore, the claim on appeal must be denied based upon a lack of entitlement under the law.


ORDER

Entitlement to basic eligibility for VA death benefits is denied.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


